Title: To George Washington from Richard Varick, 12 October 1783
From: Varick, Richard
To: Washington, George


                        
                            Sir
                            Poughkeepsie Octr 12th 1783.
                        
                        I have the Honor of acknowledging the Receipt of your Excellency’s Letter of the 2nd covering the Letters to
                            be recorded. Every attention will be paid both by Mr Taylor and myself to comply with Your Excellency’s Wishes expressed
                            in your Letter; The Transcription of those Letters will be compleated this Week and they will be forwarded by the next
                            Monday, post (the 20th).
                        The Governor remains still very thin & feeble and has frequent Returns of slight fevers which render
                            him as yet unfit to attend to Business. He is very anxious to visit You, but despairs of so speedy a Recovery as to enable
                            him to take this Tour, before the Departure of Sir Guy Carleton will call his Attention to the Duties of his Office. Mrs
                            Clinton & family are pretty well.
                        I pray my Respects to Mrs Washington and the Gentlemen of the family. And I am with the most Respectful
                            & Affect. Sentiments Your Excellencys Most Obed. Servt
                        
                            Richd Varick
                        
                    